Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/758725 application is in response to the communications filed June 21, 2022.
Claims 1, 3-6 and 10-12 were amended June 21, 2022.
Claims 7-9 were cancelled June 21, 2022. 
Claims 1-6 and 10-12 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 10-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method of providing a basis for an evaluation of an individual’s characteristics of at least one phenotypic variable, the method comprising the steps of: acquiring at least two of the following parameter values of the individual’s body out of the group comprising: amount of visceral fat (VF), amount of subcutaneous fat (AF), volume of at least one tissue compartment (TV), concentration of fat infiltrated in at least one tissue compartment (FT), concentration of fat infiltrated in at least one organ (OF), and concentration of fat in bone marrow, determining two or more-dimensional body composition profile (BCP) for the individual using said at least two acquired parameter values in combination, comparing the BCP for the individual with either: a plurality of BCPs stored in a database of other individuals to find a set of similar two or more-dimensional BCPs or a plurality of predetermined parametric descriptions, extracted from other individuals’ two or more-dimensional BCPs, of the parameter values constituting the BCP for the individual, wherein each parametric description comprises at least one parametric interval for each of the at least two parameter values of the BCP, selecting either: a group of BCPs out of the plurality of BCPs stored in the database, wherein the BCPs of the group are similar to the BCP for the individual by having parameter values of the two or more parameter values within predetermined ranges from the parameter values of the BCP of the individual or a parametric description of the plurality of predetermined parametric descriptions, wherein the values of the at least two parameter values of the BCP for the individual fall within the parametric intervals of the at least two parameter values of the parametric description, connecting the BCP, for the individual to the parameter values of, and phenotype variable data associated with, the selected group of BCPs or the selected parametric description and categorizing the BCP for the individual into a group having predetermined phenotype variable characteristics. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “computer-implemented”, “the method being executed using a processor communicatively connected to a storing unit” and “using the processor”, a computer-implemented method of providing a basis for an evaluation of an individual’s characteristics of at least one phenotypic variable, the method being executed using a processor communicatively connected to a storing unit, the method comprising the steps of: acquiring, using the processor, at least two of the following parameter values of the individual’s body out of the group comprising: amount of visceral fat (VF), amount of subcutaneous fat (AF), volume of at least one tissue compartment (TV), concentration of fat infiltrated in at least one tissue compartment (FT), concentration of fat infiltrated in at least one organ (OF), and concentration of fat in bone marrow, determining, using the processor, a two or more-dimensional body composition profile (BCP) for the individual using said at least two acquired parameter values in combination, comparing, using the processor, the BCP for the individual with either: a plurality of BCPs stored in a database of other individuals to find a set of similar two or more-dimensional BCPs or a plurality of predetermined parametric descriptions, extracted from other individuals’ two or more-dimensional BCPs, of the parameter values constituting the BCP for the individual, wherein each parametric description comprises at least one parametric interval for each of the at least two parameter values of the BCP, selecting, using the processor, either: a group of BCPs out of the plurality of BCPs stored in the database, wherein the BCPs of the group are similar to the BCP for the individual by having parameter values of the two or more parameter values within predetermined ranges from the parameter values of the BCP of the individual or a parametric description of the plurality of predetermined parametric descriptions, wherein the values of the at least two parameter values of the BCP for the individual fall within the parametric intervals of the at least two parameter values of the parametric description, connecting, using the processor, the BCP, for the individual to the parameter values of, and phenotype variable data associated with, the selected group of BCPs or the selected parametric description and categorizing the BCP for the individual into a group having predetermined phenotype variable characteristics in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “computer-implemented”, “the method being executed using a processor communicatively connected to a storing unit” and “using the processor”.
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the values of volume of at least one tissue compartment (TV) and fat infiltration in at least one tissue compartment (FT) are acquired for the same at least one tissue compartment” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of determining the BCP for the individual comprises determining a tissue compartment ratio (MR) by calculating the individual’s body weight divided by the volume of said at least one tissue compartment” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of determining the BCP for the individual comprises determining a fat ratio (FR) by calculating the sum amount of subcutaneous fat and the amount of visceral fat, divided by the sum of the amount of subcutaneous fat plus the amount of visceral fat and the volume of said at least one tissue compartment” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the length and/or weight of the individual is acquired, besides the at least  two parameter values, and used in the determination of the BCP for the individual” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the plurality of BCPs comprises BCPs  (BCPA, BCPB, BCPC) and wherein the plurality of predetermined parametric descriptions comprises parametric descriptions (PD1-PD4)” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
In the situation by which claim 10 would be directed to a statutory category, the contents of claim 10 are still not eligible under 35 U.S.C. 101.
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 11, 
Claim 11 is substantially similar to claim 10. Accordingly, claim 11 is rejected for the same reasons as claim 10. 
As per claim 12, 
Claim 12 is substantially similar to claim 1. Accordingly, claim 12 is rejected for the same reasons as claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng (2015/0105651).
As per claim 1, 
Zheng discloses a computer-implemented method of providing a basis for an evaluation of an individual’s characteristics of at least one phenotypic variable, the method being executed using a processor communicatively connected to a storing unit:
(Paragraphs [0009], [0018] and [0022] of Zheng. The teaching describes measuring a patient for one or more biomarkers and estimating the patient’s progress. The teaching further describes that the system may use comparable patient data to predict and model a patient’s possible or predicted results based on the comparable patient results. The teaching further describes that the computing device 100 may also include a processor and computer readable storage medium.)
Zheng further discloses acquiring, using the processor, at least two of the following parameter values of the individual’s body out of the group comprising: amount of visceral fat (VF), amount of subcutaneous fat (AF), volume of at least one tissue compartment (TV), concentration of fat infiltrated in at least one tissue compartment (FT), concentration of fat infiltrated in at least one organ (OF), and concentration of fat in bone marrow:
(Paragraphs [0005], [0021] and [0023] of Zheng. The teaching describes that the system acquires several parameters including visceral and subcutaneous fat, volume, etc.)
Zheng further discloses determining, using the processor, a two or more-dimensional body composition profile (BCP) for the individual using said at least two acquired parameter values in combination:
(Paragraphs [0008]-[0011] and [0025] of Zheng. The teaching describes that a patient profile is generated for the patient that contains the inputted biomarker data. When this biomarker data includes parameters such as visceral and subcutaneous fat, this constitutes a BCP)
Zheng further discloses comparing, using the processor, the BCP for the individual with either: a plurality of BCPs stored in a database of other individuals to find a set of similar two or more-dimensional BCPs or a plurality of predetermined parametric descriptions, extracted from other individuals’ two or more-dimensional BCPs, of the parameter values constituting the BCP for the individual, wherein each parametric description comprises at least one parametric interval for each of the at least two parameter values of the BCP:
(Paragraphs [0025] and [0031] of Zheng. The teaching describes that the patient parameters in the patient profiles are used for the detection of like-situated patients and then comparing patient profiles with that of other patients out of a database)
Zheng further discloses selecting, using the processor, either: a group of BCPs out of the plurality of BCPs stored in the database, wherein the BCPs of the group are similar to the BCP for the individual by having parameter values of the two or more parameter values within predetermined ranges from the parameter values of the BCP of the individual or a parametric description of the plurality of predetermined parametric descriptions, wherein the values of the at least two parameter values of the BCP for the individual fall within the parametric intervals of the at least two parameter values of the parametric description, connecting, using the processor, the BCP, for the individual to the parameter values of, and phenotype variable data associated with, the selected group of BCPs or the selected parametric description, and categorizing the BCP for the individual into a group having predetermined phenotype variable characteristics:
(Paragraph [0026] of Zheng. The teaching describes a modeling module which may be configured to prepare a model based on a comparison of input data received by the receiving module 130 and MRI data received by the MRI reading module 140, with patient data contained within the database 120 and found after the searching module 150 completes a search. That is, the modeling module 160 may compare a patient's one or more parameters, MRI data, photographs, biomarkers, and/or health plan with search results obtained by the searching module 150 in order to form a prediction as to any changes the patient may see by adhering to the health plan. This prediction that the model creates constitutes a selection of a group of BCPs out of the plurality of BCPs stored in the database. The teaching further describes that for a patient who wishes to lose visceral fat, the modeling module 160 may, by examining database records for other, similar patients who underwent a particular diet plan, estimate a percentage of fat loss that the patient may see after following the diet plan for a period of time. This link between biomarkers of the patient and amount of fat lost that the prediction model creates constitutes connecting the BCP and phenotype variable data. The determination of how well the patient will perform in fat loss is considered as categorizing the BCP for the individual into a group having predetermined phenotype variable characteristics)

As per claim 2,
Zheng discloses the limitations of claim 1. 
Zheng further discloses wherein the values of volume of at least one tissue compartment (TV) and fat infiltration in at least one tissue compartment (FT) are acquired for the same at least one tissue compartment:
(Paragraphs [0023], [0035] and [0037] of Zheng. The teaching describes calculating the volume of fat in tissue in a given tissue compartment. The patient profile also includes the inclusion of height and weight of patient for these calculations.)
As per claim 5, 
Zheng discloses the limitations of claim 1. 
Zheng further discloses wherein the length and/or weight of the individual is acquired, besides the at least two parameter values, and used in the determination of the BCP for the individual:
(Paragraphs [0023], [0035] and [0037] of Zheng. The teaching describes calculating the volume of fat in tissue in a given tissue compartment. The patient profile also includes the inclusion of height and weight of patient for these calculations.)
As per claim 6, 
Zheng discloses the limitations of claim 1. 
Zheng further discloses wherein the plurality of BCPs comprises BCPs (BCPA, BCPB, BCPC) and wherein the plurality of predetermined parametric descriptions comprises parametric descriptions (PD1-PD4):
(Paragraphs [0008]-[001], [0025] and [0031] of Zheng. The teaching describes that the patient parameters in the patient profiles are used for the detection of like-situated patients and then comparing patient profiles with that of other patients out of a database)
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1.
As per claim 11, 
Claim 11 is substantially similar to claim 10. Accordingly, claim 11 is rejected for the same reasons as claim 10.
As per claim 12, 
Claim 12 is substantially similar to claim 1. Accordingly, claim 12 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng.
As per claim 3, 
Zheng discloses the limitations of claim 1. 
Zheng does not explicitly disclose wherein the step of determining the BCP for the individual comprises determining a tissue compartment ratio (MR) by calculating the individual’s body weight divided by the volume of said at least one tissue compartment:
However it would have been obvious to one of ordinary skill in the art before the time of filing that Zheng would have taught wherein the step of determining the BCP for the individual comprises determining a tissue compartment ratio (MR) by calculating the individual’s body weight divided by the volume of said at least one tissue compartment:
(Paragraph [0227] of Zheng. The teaching describes that the systems and methods may be used to assist and motivate a patient to reduce visceral fat content. In one example, a baseline MRI scan may be combined with biophysical measurements and laboratory-based biomarkers to track the internal change and predict reduction of visceral fat over time. Before or after a baseline MRI scan is performed, a patient may elect a health plan such as a diet plan. Volume and density calculations may be used to calculate or estimate the patient's starting visceral fat levels based on the baseline MRI scan. This means that when the MRI scan is done the imaged section determines the volume of the tissue compartment. The patient’s weight would have then been used to get the tissue density, i.e. body weight/volume of tissue compartment.)
One of ordinary skill would have known that Zheng teaches this limitation for the cited reason above without yielding unexpected results. 
As per claim 4, 
Zheng discloses the limitations of claim 1. 
Zheng does not explicitly disclose wherein the step of determining the BCP for the individual comprises determining a fat ratio (FR) by calculating the sum amount of subcutaneous fat and the amount of visceral fat, divided by the sum of the amount of subcutaneous fat plus the amount of visceral fat and the volume of said at least one tissue compartment.
However it would have been obvious to one of ordinary skill in the art before the time of filing that Zheng would have taught wherein the step of determining the BCP for the individual comprises determining a fat ratio (FR) by calculating the sum amount of subcutaneous fat and the amount of visceral fat, divided by the sum of the amount of subcutaneous fat plus the amount of visceral fat and the volume of said at least one tissue compartment:
(Paragraphs [0005], [0024] and [0227] of Zheng. The teaching describes CT scans or MRI technology may allow for relatively accurate quantification of subcutaneous fat, visceral fat, and pericardial fat. For example, the MRI reading module 140 may analyze a scan image to determine a percentage of visceral fat that a patient has or a percentage of cartilage loss or some other biomarker data, such as subcutaneous fat. The teaching describes that the systems and methods may be used to assist and motivate a patient to reduce visceral fat content. In one example, a baseline MRI scan may be combined with biophysical measurements and laboratory-based biomarkers to track the internal change and predict reduction of visceral fat over time. Before or after a baseline MRI scan is performed, a patient may elect a health plan such as a diet plan. Volume and density calculations may be used to calculate or estimate the patient's starting visceral fat levels based on the baseline MRI scan. This means that when the MRI scan is done the imaged section determines the volume of the tissue compartment. To determine the fat percentage the user would merely have to divide the summed volume of fats by the total volume of the tissue compartment with the fat.)
One of ordinary skill would have known that Zheng teaches this limitation for the cited reason above without yielding unexpected results.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered.
Applicant’s arguments pertaining to claim interpretation of claim 12 under 35 U.S.C. 112(f) is persuasive. The applicant has made the necessary amendments to warrant removal of this interpretation of the claim. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 with regard to claims 10 and 11 being directed to non-statutory subject matter is persuasive. The applicant has made the necessary amendments to warrant removal of this rejection. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 with regard to patent subject matter eligibility is not persuasive:
The applicant argues that under Step 1 of the Mayo/Alice test, the claims are not directed to an abstract idea. The applicant supports this argument by demonstrating that claim 1 does not recite a mental process. The applicant further argues that the claims do not recite an abstract idea that falls into one of the three categories of abstract ideas because the human mind is not equipped to carry out the steps of the pending claims. 
The examiner respectfully disagrees with this argumentation. Step 1 of the 2019 PEG is not the determination of whether a claim is directed to an abstract idea. Step 1 concerns itself with the question of whether a claim falls within the four categories of statutory subject matter, see MPEP 2106.03. The applicant’s arguments with regard to Step 1 here are irrelevant. 
The applicant further argues that under Step 2A Prong 1, the claims do not recite an abstract idea. The applicant supports this argument by demonstrating that claim 1 does not recite a mental process. The applicant further argues that the claims do not recite an abstract idea that falls into one of the three categories of abstract ideas because the human mind is not equipped to carry out the steps of the pending claims.
The examiner respectfully disagrees. The examiner did not characterize the abstract idea that the pending claims recite as a mental process. Rather the examiner had characterized the abstract idea as certain methods of organizing human activity, namely managing personal behavior or relationships or interactions between people. All of the steps the examiner listed as part of the abstract idea are capable of being performed by a human as their personal behavior. Accordingly, the pending claims recite an abstract idea. 
The applicant further argues that under Step 2A Prong 2, the claims are not directed to the abstract idea that the examiner considers as having recited. The applicant supports this argument by asserting that the pending claims contain additional limitations that amount to a practical application of the abstract idea through its use of a particular machine or manufacture that is integral to the claim. 
The examiner respectfully disagrees. The only place where the structures of processor and storing unit is discussed is on page 10, lines 24-27 of the as-filed specification, which describes these components at a high level of generality. These computer components are considered as generic and used in such a way that merely ties the abstract idea to a technological environment. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b)(I). 
The applicant further argues that under Step 2B, the claims, as amended, add numerous specific limitations that are not well-understood, routine, or conventional activities in the field. 
The examiner respectfully disagrees. The applicant has provided no evidence to support their argument. In contrast, the examiner has provided a prima facie case of patent ineligibility of the pending claims. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 are not persuasive. The examiner has provided a prima facie case of rejection for Zheng disclosing the amended features of the independent claims. Such citations are provided in the updated rejection above.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that Zheng does not teach the limitations of claims 3 and 4 because one or ordinary skill in the art would not have arrived to the limitations of claims 3 and 4 by combining the teachings of Zheng with common general knowledge. 
The examiner respectfully disagrees. The examiner did not take the position that the teachings of Zheng combined with common general knowledge would have resulted in teaching the limitations of claims 3 and 4. The examiner had provided citations that suggest that the claimed limitations would have been taught by Zheng. Because these teachings were merely suggestions by the reference as opposed to explicit teachings, the examiner could only reject these limitations through obviousness analysis. The applicant has not argued against the particular citations of Zheng or rationale that underlies the rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686